EXHIBIT INDEX TO FINANCIAL STATEMENT Eagle Rock Energy GP, L.P. Consolidated Balance Sheet: Unaudited Condensed Consolidated Balance Sheet as of September 30, 2009 2 Notes to Unaudited Condensed Consolidated Balance Sheet 3 1 EAGLE ROCK ENERGY GP, L.P. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET ($ in thousands) September 30, 2009 ASSETS CURRENT ASSETS: Cash and cash equivalents $ 9,168 Accounts receivable(1) 73,792 Risk management assets 26,017 Prepayments and other current assets 2,140 Total current assets 111,117 PROPERTY, PLANT AND EQUIPMENT— Net 1,313,386 INTANGIBLE ASSETS— Net 139,273 DEFERRED TAX ASSET 1,663 RISK MANAGEMENT ASSETS 5,725 OTHER ASSETS 19,678 TOTAL $ 1,590,842 LIABILITIES AND MEMBERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ 65,666 Due to affiliate 10,859 Accrued liabilities 11,364 Taxes payable 992 Risk management liabilities 34,988 Total current liabilities 123,869 LONG-TERM DEBT 774,383 ASSET RETIREMENT OBLIGATIONS 19,728 DEFERRED TAX LIABILITY 42,051 RISK MANAGEMENT LIABILITIES 31,406 OTHER LONG TERM LIABILITIES 568 COMMITMENTS AND CONTINGENCIES (Note 13) MEMBERS’ EQUITY: Member’s deficit (2) (5,174 ) Non-controlling interest 604,011 Total members’ equity 598,837 TOTAL $ 1,590,842 (1) Net of allowable for bad debt of $12,172 as of September 30, 2009 of which $10,699 relates to SemGroup L.P. which filed for bankruptcy in July 2008. (2) 844,551 units were issued and outstanding as of September 30, 2009. See notes to unaudited condensed consolidated balance sheet. 2 EAGLE ROCK ENERGY PARTNERS, L.P. NOTES TO UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET AS OF SEPTEMBER 30, 2009 NOTE1.ORGANIZATION AND DESCRIPTION OF BUSINESS Organization – Eagle Rock Energy GP, L.P. (the “Partnership”) is a Delaware limited partnership, which was formed on May 25, 2006 to be the general partner of Eagle Rock Energy Partners, L.P. and subsidiaries (“Eagle Rock Energy”).The Partnership initially was capitalized for the sole purpose of forming and capitalizing Eagle Rock Energy.The Partnership invested $20 in Eagle Rock Energy in exchange for a 2% general partner interest in Eagle Rock Energy.The ownership interest in the Partnership at September 30, 2009, are comprised of a .001% general partner interest held by Eagle Rock Energy G&P, LLC (the “General Partner”) and 99.999% limited partner interest held by Eagle Rock Holdings, L.P. (“Holdings”).Eagle Rock Energy completed its initial public offering on October 24, 2006. As of September 30, 2009, the Partnership owns a 1.10% general partner interest in Eagle Rock Energy, as well as incentive distribution rights, the ownership of which entitles the Partnership to receive incentive distributions if the amount that Eagle Rock Energy distributes with respect to any quarter exceeds levels specified in the Eagle Rock Energy agreement of limited partnership.Eagle Rock Energy is a publicly traded Delaware limited partnership, formed in 2006 and engaged in various aspects of the energy industry. Basis of Presentation and Principles of Consolidation—The accompanying balance sheet includes assets, liabilities and members’ equity. The unaudited condensed consolidated balance sheet should be read in conjunction with the consolidated financial statements presented in Eagle Rock Energy’s Annual Report on Form 10-K for the year ended December31, 2008 and the General Partner December 31, 2008 balance sheet filed in Exhibit 99.2. That report contains a more comprehensive summary of Eagle Rock Energy’s major accounting policies. In the opinion of management, the accompanying unaudited condensed consolidated balance sheet contain all appropriate adjustments, all of which are normally recurring adjustments unless otherwise noted, considered necessary to present fairly the financial position of Eagle Rock Energy and its consolidated subsidiaries and the results of operations and cash flows for the respective periods. Description of Business— Eagle Rock Energy is a growth-oriented limited partnership engaged in the business of (i) gathering, compressing, treating, processing and transporting and selling natural gas; fractionating and transporting natural gas liquids (“NGLs”); and marketing natural gas, condensate and NGLs, which collectively Eagle Rock Energy calls its “Midstream Business”; (ii) acquiring, developing and producing interests in oil and natural gas properties, which Eagle Rock Energy calls its “Upstream Business”; and (iii) acquiring and managing fee mineral and royalty interests, either through direct ownership or through investment in other partnerships in properties in multiple producing trends across the United States, which Eagle Rock Energy calls its “Minerals Business.”See Note 14 for a further description of Eagle Rock Energy’s three businesses and the seven accounting segments in which it reports. NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The accompanying unaudited condensed consolidated balance sheet has been prepared in accordance with accounting principles generally accepted in the United States of America. All intercompany accounts and transactions are eliminated in the consolidated balance sheet. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reported period. Significant estimates are required for proved oil and natural gas reserves, which can affect the carrying value of oil and natural gas properties. The Partnership evaluates its estimates and assumptions on a regular basis. The Partnership bases its estimates on historical experience and various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results could differ from those estimates and such differences could be material. Eagle Rock Energy has provided a discussion of significant accounting policies in its Annual Report on Form 10-K for the year ended December31, 2008. Certain items from that discussion are repeated or updated below as necessary to assist in understanding this balance sheet. Oil and Natural Gas Accounting Policies Eagle Rock Energy utilizes the successful efforts method of accounting for its oil and natural gas properties. Leasehold costs are capitalized when incurred. Costs incurred to drill and complete development wells, including dry holes, are capitalized. Geological and geophysical expenses and delay rentals are charged to expense as incurred. Exploratory drilling costs are initially capitalized, but charged to expense if the well is determined to be unsuccessful. Eagle Rock Energy carries the costs of an exploratory well as an asset if the well finds a sufficient quantity of reserves to justify its capitalization as a producing well as long as Eagle Rock Energy is making sufficient progress towards assessing the reserves and the economic and operating viability of the project. Depletion of proved oil and natural gas properties is recorded based on units of production.
